Order filed May 12, 2022




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-22-00022-CV
                                    ____________

 MARIO CESAR RIOS JR. AND RMX CONSTRUCTION INC., Appellants

                                         V.

 HARIS QURESH AND IZ CASH INC. D/B/A A1 CHECK CASHING #18,
                           Appellees


                       On Appeal from the 215th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2018-88468

                                     ORDER

      Appellant’s brief was due May 6, 2022. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before June 13, 2022, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Wise and Jewell.